Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 01, 2016

The Court of Appeals hereby passes the following order:

A16D0260. RL BB ACQ I-GA CVL, LLC v. COOPER VILLAGE, LLC et al.

        RL BB ACQ I-GA CVL, LLC (“RL”) filed this deficiency action to collect
on a promissory note and guaranty after a non-judicial foreclosure sale. The trial court
granted partial summary judgment to RL, and we affirmed that ruling pursuant to
Court of Appeals Rule 36. Case No. A13A2439 (decided March 21, 2014). RL
subsequently obtained a judgment against the debtors and began engaging in post-
judgment discovery to collect the judgment. As part of this post-judgment discovery,
RL sent a request for production of documents to Fidelity Bank, a non-party,
regarding financial records potentially related to its collection of the deficiency. The
trial court granted a protective order, specifically directing what discovery would be
permissible. Thereafter, the parties that obtained the protective order moved for
expenses and sanctions against RL pursuant to OCGA §§ 9-11-26 (c), 9-11-30 (g),
9-11-37, and 9-15-14. The trial court entered a judgment granting the motion under
all four statutes, and RL filed this application for discretionary appeal.
       It appears from the record, however, that no other issues remain pending below,
and orders resolving requests for fees and expenses under OCGA §§ 9-11-26, 9-11-30
and 9-11-37 do not fall within the categories of cases subject to discretionary review.
See OCGA § 5-6-35 (a). Under these circumstances, the January 8, 2016 judgment
is a directly appealable final order. See OCGA § 5-6-34 (a).
       This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. RL shall have ten days from the date of this order
to file a notice of appeal with the trial court. If RL has already filed a notice of appeal,
it need not file a second notice. The clerk of the trial court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             03/01/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.